FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 13, 2022

                                         No. 04-22-00492-CV

  IN THE INTEREST OF J.A.M., J.W.M., V.S.M., N.J.M., L.V.M., L.D.M., AND D.A.M.

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021-PA-01074
                           Honorable Kimberly Burley, Judge Presiding


                                            ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights,
Appellant’s court-appointed attorney filed an Anders brief. In the brief, counsel states that after
a professional evaluation of the record, counsel finds no reversible error, concludes the appeal is
without merit and frivolous, and counsel attached a motion to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967); In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in a parental
rights termination appeal).
       Counsel informed Appellant of his right to file a pro se brief and to request a free copy of
the appellate record. Counsel provided Appellant with a form request for a free copy of the
appellate record, and the form lacks only Appellant’s contact information, date, and signature.
         The State a letter waiving its right to file a responsive brief unless Appellant files a pro se
brief.
       If Appellant desires to file a pro se brief, we order Appellant to do so within twenty
days of the date of this order. See TEX. R. APP. P. 38.6(a).
       If Appellant files a pro se brief, the State may file a responsive brief not later than twenty
days after Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
         The motion to withdraw is held in abeyance pending further order of this court.
                                                      FILE COPY

It is so ORDERED on October 13, 2022.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT